Case: 17-20757      Document: 00514626963         Page: 1    Date Filed: 09/04/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 17-20757                       United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
LILY LUPO; MARCUS WILLIAMS; SHANNA HICKS,                               September 4, 2018
                                                                           Lyle W. Cayce
              Plaintiffs - Appellants                                           Clerk

v.

DOORDASH, INCORPORATED,

              Defendant - Appellee


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:16-CV-2255


Before SMITH, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM:*
       Lily Lupo, Marcus Williams, and Shanna Hicks worked as “dashers”—
people who would pick up food from restaurants and then deliver it—for
DoorDash, Inc., an internet-based food delivery company. They opted into a
lawsuit brought by another DoorDash driver seeking minimum wage and
overtime wages under the Fair Labor Standards Act.                      See Edwards v.
Doordash, Inc., 888 F.3d 738 (5th Cir. 2018). By the time they joined the suit,
DoorDash had already moved to compel arbitration of the lead plaintiff’s
claims. When the district court granted that motion, it notified these three


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 17-20757       Document: 00514626963         Page: 2    Date Filed: 09/04/2018


                                      No. 17-20757

plaintiffs that they should inform the court if they wanted to continue pursuing
their claims in court. They submitted notice of their intent to do so, which led
DoorDash to promptly seek arbitration of their claims. The district court again
ordered arbitration. We are asked to decide whether that ruling was erroneous
and whether the court should have first considered whether to issue notice to
other potential plaintiffs.
       We need not look far for the answers. In Edwards, we recently answered
the same questions for the lead plaintiff’s arbitration agreement that is similar
in all relevant respects to the ones these plaintiffs signed. 1 Edwards held that
(1) conditional class certification can be considered only after the question of
arbitrability has been resolved, and (2) the arbitration clause is enforceable
under California contract formation law. 888 F.3d at 742–46. Although the
district court had reviewed the plaintiff’s claim that the agreement was
unconscionable, Edwards concluded that California law required that
unconscionability be decided by the arbitrator because the agreement included
a delegation clause. Id. at 746. The same result is warranted here.
                                           ***
       The judgment is AFFIRMED.




       1Lupo signed the same “Independent Contractor Agreement” as Edwards. Hicks and
Williams signed a 2016 version that is substantially similar. One difference is that the 2016
version did not require arbitration in Palo Alto, California, a provision the district court
severed in Edwards because it concluded it was unconscionable. These differences do not
matter in light of Edwards’s holding that unconscionability is for the arbitrator to decide
given the delegation clause.

                                             2